Title: From George Washington to Elias Dayton, 4 June 1782
From: Washington, George
To: Dayton, Elias


                  
                     sir
                     Head Quarters 4th June
                     1782
                  
                  I am just informed by the Sectry at War that Capt. Asgill of the
                     British Guards, the unfortunate Officer who is destined to be the unhappy
                     Victim to atone for the Death of Capt. Huddy, was arrived in Philadelphia,
                     & would sett off very soon for the Jersey Line, the place assigned for
                     his Execution—He will probably arrive as soon as this will reach you—and will
                     be attended by Capt. Ludlow, his Friend, whom he wishes to be admitted to go
                     into N.York with an Address to Sir Guy Carleton on his Behalf.
                  You will therefore give permission to Capt. Ludlow to go, by the
                     Way of Dobb’s Ferry into N.York, with such Representation as Capt. Asgill
                     shall please to make to Sir Guy.
                  At the same Time I wish you to intimate to the Gentleman, that
                     altho I am deeply affected with the unhappy Fate to which Capt. Asgill is
                     subjected—yet that it will be to no purpose for them to make any
                     representation to Sir Guy Carleton which may serve to draw on a Discussion of
                     the present point of Retaliation—that in the Stage to which the Matter has been
                     suffered to run, all Argumentation on the Subject is entirely precluded on my
                     part—that my Resolutions have been grounded on so mature Deliberation, that
                     they must remain unalterably fixed—You will also inform the Gentlemen, that
                     while my Duty calls me to make this Decision Determination, Humanity dictates a Tear for
                     the unfortunate Offering—& inclines me to say that I most devoutly
                     Wish his Life maybe saved—this happy Event may be attained, but it must be
                     effected by the British Commander in Chief—He knows the Alternative which will
                     accomplish it—and he knows that this Alternative only can avert the dire
                     Extremity from the Innocent—& that in this Way alone the Manes of the
                     Murdered Capt. Huddy—will be best appeased.
                  In the Mean Time while this is doing, I must beg, that you will
                     be pleased to treat Capt. Asgill with every tender Attention &
                     politeness (consistent with his present Situation) which his Rank, Fortune
                     & Connections, together with his Unfortunate State, demand.
                  
               